DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9 and 12-19 of U.S. Patent No. 10844887. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims obvious variants of the claims of the patents as set forth in the table comparing the claims below.
17/073,713
USPN 10844887
Remarks
1. A fluid flow enhancing device, comprising: 

a fluid flow body having a fluid flow inlet at a first end portion, a fluid flow outlet at a second end portion and a fluid flow passage extending between and in fluid communication with the fluid flow inlet and the fluid flow outlet; and 

a plurality of flow control bodies within the fluid flow passage of the fluid flow body, wherein each of the flow control bodies is axially spaced apart along a length of the fluid flow body from each adjacent one of the flow control bodies, wherein each of the flow control bodies extends in a helical manner about a longitudinal reference axis 

wherein each of the flow control bodies has a helical length at least 180 degrees and less than 360 degrees such that opposing end portions of each of the flow control bodies are laterally and axially spaced apart relative to the longitudinal reference axis extending along the length of the fluid flow body thereby defining a perimeter opening therebetween and wherein at least a lower edge portion of said opposing end portions of each of the flow control bodies is located at a position below a reference axis extending transversely through the longitudinal reference axis extending along the length of the fluid flow body.


a fluid flow body having a fluid flow inlet at a first end portion, a fluid flow outlet at a second end portion and a fluid flow passage extending between and in fluid communication with the fluid flow inlet and the fluid flow outlet; and 

a plurality of semi-helical flow control bodies each having a helical length greater than 180 degrees and less than 360 degrees such that opposing end portions of each of the semi-helical flow control bodies are laterally and axially spaced apart relative to a centerline axis of the fluid flow body to define a perimeter opening therebetween, wherein each of wherein at least a lower edge portion of each of said opposing end portions is located at a position below a reference axis extending transversely through the centerline axis of the fluid flow body, wherein each of the semi-helical flow control bodies is attached to an interior surface of the fluid flow body within the fluid flow passage thereof, and wherein the perimeter opening of each of the semi-helical flow control bodies is at least partially aligned with the perimeter opening of each adjacent one of the semi-helical flow control bodies.



Same first paragraph








The application claim is not substantively different from the patent claim.  All elements and limitations of the application claim can be mapped to elements and limitations of the patent


2. The fluid flow enhancing device of claim 1 wherein each of the flow control bodies has a central axis thereof extending generally colinear with the longitudinal reference axis extending along the length of the fluid flow body.
2. The fluid flow enhancing device of claim 1 wherein each of the semi-helical flow control bodies has a central axis thereof extending generally colinear with the centerline axis of the fluid flow body.
The longitudinal reference axis of the application claim is equivalent to the centerline axis of the patent claim
3. The fluid flow enhancing device of claim 1 wherein a width of the perimeter opening of each of the flow control bodies is generally the same.

3. The fluid flow enhancing device of claim 1 wherein a width of the perimeter opening of each of the semi-helical flow control bodies is generally the same.
Substantively equivalent claims
4. The fluid flow enhancing device of claim 1 wherein the perimeter opening of each of the flow control bodies is generally aligned with the perimeter opening of each adjacent one of the flow control bodies.
4. The fluid flow enhancing device of claim 1 wherein the perimeter opening of each of the semi-helical flow control bodies is generally aligned with the perimeter opening of each adjacent one of the semi-helical flow control bodies.
Substantively equivalent claims


This limitation is contained in the last clause of patent claim 1
6. The fluid flow enhancing device of claim 1 wherein the helical length of each of the flow control bodies is not greater than about 200 degrees.
7. The fluid flow enhancing device of claim 1 wherein the helical length of each of the semi-helical flow control bodies is not greater than about 200 degrees.
Substantively equivalent claims
7. The fluid flow enhancing device of claim 1 wherein a width of the perimeter opening of each of the flow control bodies is generally the same.
8. The fluid flow enhancing device of claim 7 wherein a width of the perimeter opening of each of the semi-helical flow control bodies is generally the same.
Substantively equivalent claims
8. The fluid flow enhancing device of claim 1 wherein each of the flow control bodies is equally spaced along the longitudinal reference axis extending along the length of the fluid flow body from each adjacent one of the flow control bodies and has a common pitch with respect to each of the other flow control bodies.
9. The fluid flow enhancing device of claim 7 wherein each of the semi-helical flow control bodies is equally spaced along the centerline axis of the fluid flow body from each adjacent one of the semi-helical flow control bodies and has a common pitch with respect to each of the other semi-helical flow control bodies.
Substantively equivalent claims
9. The fluid flow enhancing device of claim 8 wherein the perimeter opening of each of the flow control bodies is generally aligned with the perimeter opening of each adjacent one of the flow control bodies.
last clause of patent claim 1:
and wherein the perimeter opening of each of the semi-helical flow control bodies is at least partially aligned with the perimeter opening of each adjacent one of the semi-helical flow control bodies.
The generally aligned limitation of the application claim is encompassed by the “at least partially aligned” of patent claim 1
10. The fluid flow enhancing device of claim 8 wherein each of the flow control bodies has a central axis thereof extending generally colinear with the longitudinal reference axis extending along the length of the fluid flow body.
2. The fluid flow enhancing device of claim 1 wherein each of the semi-helical flow control bodies has a central axis thereof extending generally colinear with the centerline axis of the fluid flow body.

Substantively equivalent claims

12. The fluid flow enhancing device of claim 1 wherein all of the semi-helical flow control bodies have the same dimensional specifications.
Substantively equivalent claims
12. The fluid flow enhancing device of claim 1 wherein: each of the flow control bodies is equally spaced along the longitudinal reference axis extending along the length of the fluid flow body from each adjacent one of the flow control bodies and has a common pitch with respect to each of the other flow control bodies; 

each of the flow control bodies has a central axis thereof extending generally colinear with the longitudinal reference axis extending along the length of the fluid flow body; a width of the perimeter opening of each of the flow control bodies is generally the same; and the perimeter opening of each of the flow control bodies is generally aligned with the perimeter opening of each adjacent one of the flow control bodies.
13. The fluid flow enhancing device of claim 1 wherein: each of the semi-helical flow control bodies is equally spaced along the centerline axis of the fluid flow body from each adjacent one of the semi-helical flow control bodies and has a common pitch with respect to each of the other semi-helical flow control bodies; 

each of the semi-helical flow control bodies has a central axis thereof extending generally colinear with the centerline axis of the fluid flow body; a width of the perimeter opening of each of the semi-helical flow control bodies is generally the same; and the perimeter opening of each of the semi-helical flow control bodies is generally aligned with the perimeter opening of each adjacent one of the semi-helical flow control bodies.
Substantively equivalent claims
13. The fluid flow enhancing device of claim 12 wherein the helical length of each of the flow control bodies is not greater than about 200 degrees.
14. The fluid flow enhancing device of claim 13 wherein the helical length of each of the semi-helical flow control bodies is not greater than about 200 degrees.
Substantively equivalent claims
14. The fluid flow enhancing device of claim 1 wherein: each of the flow control bodies has a fluid diverting surface that extends contiguously from a leading edge located a first distance from the fluid flow inlet to a trailing edge located a second distance from the fluid flow inlet; and the second 
each of the flow diverters has a fluid diverting surface that extends contiguously from a leading edge located a first distance from the fluid flow inlet to a trailing edge located a second distance from the fluid flow inlet; the second distance is greater than the first distance; and all of the flow diverters have the same dimensional specifications.

15. A fluid flow enhancing device, comprising: 

a fluid flow body having a fluid flow inlet at a first end portion, a fluid flow outlet at a second end portion and a fluid flow passage extending between and in fluid communication with the fluid flow inlet and the fluid flow outlet; and 








a plurality of flow control bodies each within the fluid flow passage of the fluid flow body and engaged with an interior surface thereof, 

wherein each of the flow control bodies extends partially around a centerline longitudinal axis of the fluid flow body in a helical manner, 

wherein each of the flow control bodies has a helical length at least 180 degrees and less than 360 degrees such that opposing end portions of each of the flow control bodies are laterally and axially spaced apart relative to the centerline longitudinal axis of the fluid 

wherein each of the flow control bodies is axially spaced apart along the centerline longitudinal axis of the fluid flow body from each adjacent one of the flow control bodies, 

wherein each of the flow control bodies has a common pitch with respect to each of the other flow control bodies and 



wherein the perimeter opening of each of the flow control bodies is generally aligned with the perimeter opening of each adjacent one of the flow control bodies.


a fluid flow body having a fluid flow inlet at a first end portion, a fluid flow outlet at a second end portion and a fluid flow passage extending between and in fluid communication with the fluid flow inlet and the fluid flow outlet, wherein the fluid flow body is cylindrically-shaped and wherein opposing end portions of the cylindrically-shaped fluid flow body each define a respective one of the fluid flow inlet and the fluid flow outlet; 

and a plurality of flow diverters each attached to an interior surface of the fluid flow body within the fluid flow passage thereof, 

wherein each of the flow diverters extends partially around a centerline axis of the fluid flow body in a helical manner, 

wherein each of the flow diverters has a helical length greater than 180 degrees and less than 360 degrees such that opposing end portions of each of the flow diverters are laterally and axially spaced apart relative to the centerline axis of the fluid flow body to 


wherein each of the flow diverters is axially spaced apart along the centerline axis of the fluid flow body from each adjacent one of the flow diverters, 

wherein at least a lower edge portion of each of said opposing end portions is located at a position below a reference axis extending transversely through the centerline axis of the fluid flow body and 

wherein the perimeter opening of each of the flow diverters is generally aligned with the perimeter opening of each adjacent one of the flow diverters.

19. The fluid flow enhancing device of claim 15 wherein each of the flow diverters is equally spaced along the centerline axis of the fluid flow body from each adjacent one of the flow diverters and has a common pitch with respect to each of the other flow diverters.







Same fluid flow body















Bodies is equivalent to diverters. Engaged is equivalent to attached



Substantively the same limitation




Substantively the same limitation











Substantively the same limitation





Not encompassed by patent claim 






Substantively the same limitation





Claim 19 of the patent anticipates claim 15 of the application

each of the flow diverters has a fluid diverting surface that extends contiguously from a leading edge located a first distance from the fluid flow inlet to a trailing edge located a second distance from the fluid flow inlet; the second distance is greater than the first distance; and all of the flow diverters have the same dimensional specifications.

17. The fluid flow enhancing device of claim 15 

wherein at least a lower edge portion of said opposing end portions of each of the flow control bodies is located at a position below a reference axis extending transversely through the centerline longitudinal axis of the fluid flow body.
This limitation has already been recited by patent claim 15 above 
“wherein at least a lower edge portion of each of said opposing end portions is located at a position below a reference axis extending transversely through the centerline axis of the fluid flow body and “

Application claim 17 is obvious in view of patent claim 19
18. The fluid flow enhancing device of claim 15 wherein the helical length of each of the flow control bodies is not greater than about 200 degrees.
17. The fluid flow enhancing device of claim 15 wherein each of the flow diverters extends partially around the centerline axis of the fluid flow body in an angular amount not greater than about 200 degrees.
Application claim 18 is obvious in view of patent claim 17
19. The fluid flow enhancing device of claim 15 wherein each of the flow control bodies is equally spaced along the centerline axis of the fluid flow body from each adjacent one of the flow control bodies.
18. The fluid flow enhancing device of claim 17 wherein each of the flow diverters is     equally spaced along the centerline axis of the fluid flow body from each adjacent one of the flow diverters and has a common pitch with respect to each of the other flow diverters.
Application claim 19 is obvious in view of patent claim 18
20. The fluid flow enhancing device of claim 15 wherein a width of the perimeter opening of each of the flow control bodies is generally the same.
3. The fluid flow enhancing device of claim 1 wherein a width of the perimeter opening of each of the semi-helical flow control bodies is generally the same.
Application claim 20 is obvious considering patent claim 19 in view of patent claim 3. 



Allowable Subject Matter
	The indication of allowable subject matter is subject to the filing of a terminal disclaimer to overcome the double patenting rejection set forth above.	
The following is a statement of reasons for the indication of allowable subject matter:  With regard to independent claims 1 and 15, the prior art fails to teach or suggest a fluid flow enhancing device having a plurality of semi-helical flow control bodies each having a helical length greater than 180 degrees and less than 360 degrees disposed in the fluid flow body such that opposing end portions of the flow control bodies are laterally and axially spaced apart relative to a centerline axis, and opposing end portions of each of the semi-helical flow control bodies are disposed such that a lower edge portion of each of the opposing end portions is located at a position below a reference axis extending transversely through the centerline axis of the fluid flow body, together in combination with the other claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753